          Case 4:19-cv-00778-LPR Document 34 Filed 05/10/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WANDA GRIGSBY                                                                         PLAINTIFF

v.                                   No. 4:19-cv-00778-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                            DEFENDANT


                  DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO
                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       In Grigsby’s Brief in Support in Opposition to the Defendant’s Motion for Summary

Judgment (“Response Brief”) (ECF Doc. 33), her sex discrimination argument rests on three

arguments: (1) Grigsby was more qualified than the person hired – Dave Thomas; (2) Grigsby held

the facilitator position before applying for that same position permanently; and (3) that Grigsby’s

interview was biased.    These three premises are false, but even taking all three as true, Grigsby

still would not create an inference of discrimination.   The arguments advanced by Grigsby do not

relate to her sex or perceived disability.   Even if Grigsby was more qualified than Thomas, the

District has a right to choose its own employee and Grigsby’s qualifications would not be enough

to create an inference of discrimination. If Grigsby held the position of facilitator, the District

could then choose not to hire her as the permanent facilitator when the District was reorganizing

the department.    Even if Grigsby’s interview was “bias,” as she alleged, she has not provided any

evidence to suggest it was bias based on sex (or any other protected class).      Grigsby has not

provided facts that would allow this Court to reach an inference of discrimination.

       Grigsby repeats in her Response Brief (ECF Doc. 33) that she was more qualified than

Thomas because she served in the facilitator role prior to Thomas being awarded the position and

that she had more experience than Thomas.        See Response Brief at p. 15.   Thomas had been
          Case 4:19-cv-00778-LPR Document 34 Filed 05/10/21 Page 2 of 5




Grigsby’s superior. See David Thomas Coordinator Contract 2017 (ECF Doc. 26-11); see also

Wanda Grigsby Administrative Sergeant Contract (ECF Doc. 26-3); see also Pulaski County

Special School District Employee Contract Salaries (ECF Doc. 26-12).           Thomas held a senior

position – the position replaced by the facilitator – for five years prior to applying for facilitator.

To give the Court an idea, Thomas’s position of coordinator had 13 of 18 overlapping performance

responsibilities with the position of facilitator.   See Coordinator Job Classification (ECF Doc. 26-

15); see also Facilitator Job Description (ECF Doc. 26-10).      Grigsby’s position of administrative

sergeant had at most two overlapping responsibilities with the facilitator position.               See

Administrative Sergeant Job Classification (ECF Doc. 26-16).

        Grigsby states throughout her Response Brief that she “served in the facilitator’s role prior

to Dave Thomas being awarded the position.” See Response Brief at p. 15.          This is not accurate.

Grigsby remained under contract for her position as Administrative Sergeant for the 2017-2018

school year and the 2018-2019 school year. See Administrative Sergeant Contract 2017 (ECF

Doc. 26-3); see also Administrative Sergeant Contract 2018, attached hereto as Exhibit 1.

Although not explicitly stated, Grigsby argues that when David Thomas and Gerald Tatum left

their positions as safety and security coordinators, she had to fill their roles. See Response Brief

at p. 15. David Thomas was non-renewed as coordinator effective July 1, 2018; Thomas entered

into a temporary security contract on July 3, 2018; and by August 29, 2018, Thomas signed a

contract for Facilitator.   See Thomas Non-Renewal Letter, attached hereto as Exhibit 2; see also

Thomas Temporary Security Contract, attached hereto as Exhibit 3; see also Facilitator Contract

2018, attached hereto as Exhibit 4.     Therefore, even if Grigsby “served” in an upper management

role temporarily, she never held the position of Facilitator and she at most held a managerial

position for two months – perhaps for as short a period of two days.



                                                     2
           Case 4:19-cv-00778-LPR Document 34 Filed 05/10/21 Page 3 of 5




       Assuming arguendo that Grigsby did serve in a management position for an entirety of two

months, her experience would be compared to Thomas’s five years in the upper management

security position of coordinator.    Thomas and Tatum scored better than Grigsby in the interview

process.    See District Interview Scoring Documents (ECF Doc. 26-13). 1                Grigsby alleges

interview criteria was subjective.     See Response Brief at p. 15.        Grigsby fails to explain how

subjectivity makes employment scoring inherently biased or invalid.               Administrators and/or

executives interview potential employees and decide, based on a combination of subjective and

objective criteria, who they believe will perform the job best.         All the candidates are measured

by the same standards.     See Exhibit 5 attached hereto.

       In Grigsby’s Response Brief she states, “Mr. Johnson rated Ms. Grigsby six (6) points

below that of Mr. Thomas, which raises a question of possible bias against Ms. Grigsby.”           First,

Grigsby fails to explain how rating one candidate lower than the other raises a question of bias.

Grigsby confuses bias with preference.       Second, Johnson worked directly with all the security

staff as Executive Director of Operations, so he had direct knowledge of the candidates’ abilities.

See ECF Doc. 26-13.       Third, if you remove Johnson’s allegedly bias rating, Gerald Tatum and

David Thomas still scored above Grigsby.       Id.       Fourth, a closer look at Johnson’s ratings shows

no bias toward gender.     See Exhibit 5.   Johnson rated one of the female candidates significantly

higher than Grigsby.     Id.   Johnson also rated Grigsby and another female candidate significantly

higher than two of the male candidates.     Id.




  1
     Exhibit 13 attached to District’s Motion for Summary Judgment (ECF Doc. 26-13)
inadvertently did not include the full interview scoring documents. Those documents are
attached hereto as Exhibit 5. The documents were produced in discovery.

                                                     3
          Case 4:19-cv-00778-LPR Document 34 Filed 05/10/21 Page 4 of 5




        Grigsby does not make an argument to support causal connection between the adverse

employment action and her protected conduct.            In the District’s opening Motion, it argued that

Grigsby could not and did not provide evidence to show a causal connection between the adverse

employment action and her protected conduct.             Grigsby’s protected conduct was the EEOC

charge from April 2018 and the adverse employment action in this case was hiring Thomas instead

of Grigsby to the position of facilitator in August 2018.         See April 2018 EEOC Charge (ECF

Doc. 26-7).       Generally, adverse employment is defined as a tangible change in working

conditions that produces a material employment disadvantage such as termination, cuts in pay or

benefits, or changes that affect an employee's future career prospects, but not minor changes in

duties or working conditions, even unpalatable or unwelcome ones.             Lisdahl v. Mayo Found.,

633 F.3d 712, 715 (8th Cir. 2011).

        Failing to promote can be considered an adverse employment action, but the totality of

circumstances indicate that the District simply did not hire Grigsby because she was not the most

qualified candidate.    The particular context under which Grigsby was applying for the promotion,

and the timing of the District’s position-restructuring, undermines any argument that can be made

for temporal proximity.     The temporal connection between the protected conduct and adverse

employment action is weak.       In general, more than a temporal connection is required to present

a genuine issue of material fact for retaliation.   Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136

(8th Cir. 1999).     Grigsby exclusively relied on a temporal connection and asserted no facts to

support a causal connection.     See Response Brief at p. 27.

        The District had legitimate non-discriminatory reasons not to hire Grigsby to the position

of facilitator.   Grigsby was less qualified than the other candidates who also applied for the

position; Grigsby was not runner up but was the third ranked candidate among all the



                                                    4
          Case 4:19-cv-00778-LPR Document 34 Filed 05/10/21 Page 5 of 5




interviewees.   Both Thomas and Tatum were Grigsby’s superiors before the interview process;

Thomas held a senior position – the position replaced by the facilitator – for five years prior to

applying for facilitator.   See Exhibit 5; see also Thomas Employment Contracts 2013-2017,

attached hereto as Exhibit 6.   Grigsby scored lower than Thomas across the board in background

and experience, communication skills, and ability to work with others.         See Exhibit 5.   The

evidence in this case overwhelmingly demonstrates that Grigsby was squarely outmatched for the

position to which she applied. Grigsby and her former superior, Thomas, were both applying

for the position.   See ECF Docs. 26-11, 26-3, and 26-12.      Thomas, therefore, had an axiomatic

experience advantage as a security coordinator.       Grigsby failed to address this legitimate non-

discriminatory reason provided by the District.

        Grigsby has failed to produce any evidence tying the District’s decision to a discriminatory

or retaliatory motive, and therefore her claim must fail, and the District is entitled to summary

judgment.    Based upon the foregoing argument and authority, the District respectfully submits

that its Motion for Summary Judgment should be granted, and that Plaintiff’s Complaint should

be dismissed with prejudice.

                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: tstewart@bbpalaw.com

                                              By:             T. “Teddy” Stewart
                                                       T. “Teddy” Stewart, Ark. Bar No. 2018189




                                                  5
